In an action to recover damages for personal injury, defendants appeal from an order of the Supreme Court, Westchester County, entered February 8, 1963 after a pretrial conference, which granted a preference in trial. Order reversed, without costs; preference vacated; and action restored to its regular position on the calendar. The record fails to show an adequate basis for the granting of a preference (Engongoro v. Bi Palma, 17 A D 2d 985). Beldoek, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.